Cook, J.,
delivered the opinion of the court.
This is an action of unlawful entry' and detainer instituted by the appellants against appellee, and resulted in a verdict and judgment against appellants by the peremptory direction of the court.
*364The record indisputably shows that the appellants, plaintiffs below, were not entitled to the relief sought, because it appears that they had rented the land in question to one Bob Cleveland, and that their tenant was in possession of the land at the time this suit was begun. In that regard the facts here are identical with the facts in Hammel v. Atkinson, 82 Miss. 465, 34 So. 225. It follows, therefore, that appellants were not entitled to-the possession of this land.
"We put to one side all other questions presented by the record, and merely decide that the judgment below will be affirmed, as this case is ruled by the case cjted.

Affirmed.